Appeal Dismissed and Memorandum Opinion filed May 24, 2018.




                                          In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00342-CV

                    IN THE INTEREST OF L.G., A CHILD

                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-01787J

                  MEMORANDUM OPINION

      Appellant attempts to appeal from an order appointing a temporary managing
conservator for the minor child, L.G., signed April 19, 2018. The clerk’s record in
this appeal was filed May 4, 2018. According to the record, no final judgment has
been rendered in this termination suit.

      Generally, appeals may be taken only from final judgments. Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Interlocutory orders may be
appealed if permitted by statute. Bally Total Fitness Corp. v. Jackson, 53 S.W.3d
352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex.
1992) (orig. proceeding). The Texas Family Code specifically precludes the
interlocutory appeal of temporary orders in suits affecting the parent-child
relationship. See Tex. Fam. Code Ann. § 105.001(e); In re N.J.G., 980 S.W.2d 764,
767 (Tex. App.—San Antonio 1998, no pet.).            Accordingly, this court lacks
jurisdiction over an appeal from such an order. See In re R.S., No. 14-08-00598-CV,
2008 WL 4308767, at *1 (Tex. App.—Houston [14th Dist.] Aug. 28, 2008, pet.
dism’d w.o.j.) (mem. op.).

      On May 4, 2018, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless on or before May 14,
2018, appellant filed a response demonstrating grounds for continuing the appeal.
See Tex. R. App. P. 42.3(a). Appellant’s response fails to demonstrate that this court
has jurisdiction over the appeal.

      Accordingly, we dismiss the appeal for lack of jurisdiction.


                                    PER CURIAM


Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                          2